        Case 3:21-cv-00252-BAJ-SDJ        Document 3    08/19/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 ROBERT COLLINS                                                      CIVIL ACTION

 VERSUS

 JAMES LEBLANC, ET AL.                                      NO. 21-00252-BAJ-SDJ

                              RULING AND ORDER

      Before the Court is Plaintiff’s pro se Motion for Injunction [sic] Relief

(Doc. 2). Plaintiff alleges that he “is currently being held against the law and against

his will,” and seeks an order granting his immediate release. (Doc. 2, p. 1). The Motion

is unopposed. For the foregoing reasons, Plaintiff’s Motion is DENIED.

 I.   BACKGROUND

      Plaintiff is an inmate in the custody of the Louisiana Department of Public

Safety and Corrections (“DPSC”) serving a seven-year sentence for a sex offense,

specifically pornography involving juveniles, in violation of Louisiana Revised

Statutes § 14:81.1. (Doc. 2-1, p. 8); See also Collins v. Louisiana Dep't of Pub. Safety

& Corr., 2021 WL 1438718, at *3, 2020-0958 (La. App. 1 Cir. 4/16/21). Pornography

involving juveniles is a sex offense under Louisiana law. See LA. STAT. ANN.

§ 15:541(24)(a).

      Plaintiff alleges that DPSC is improperly denying his “good time” credit, and

therefore every day he is held past June 8, 2021, constitutes a violation of his civil

rights under the Fourteenth Amendment to the Constitution. (Doc. 2, p. 4). Plaintiff

seeks his immediate release from custody. (Doc. 2, p. 1).


                                           1
         Case 3:21-cv-00252-BAJ-SDJ       Document 3     08/19/21 Page 2 of 4




II.   LAW AND ANALYSIS

          A. Standard

      Generally, preliminary injunctions are designed to preserve the status quo

prior to the Court’s consideration of a case on its merits and are not intended as a

substitute for relief on the merits of the case. See Federal Savings and Loan Ins. Corp.

v. Dixon, 835 F.2d 554, 558 (5th Cir. 1987). “Injunctive relief is an extraordinary and

drastic remedy, and should only be granted when the movant has clearly carried the

burden of persuasion.” Anderson v. Jackson, 556 F.3d 351, 360 (5th Cir. 2009)

(quoting Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1974)).

“The party seeking such relief must satisfy a cumulative burden of proving each of

the four elements enumerated before a temporary restraining order or preliminary

injunction can be granted.” Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987).

“Specifically, the movant must show: (1) a substantial likelihood that plaintiff will

prevail on the merits, (2) a substantial threat that plaintiff will suffer irreparable

injury if the injunction is not granted, (3) that the threatened injury to plaintiff

outweighs the threatened harm the injunction may do to defendant, and (4) that

granting the preliminary injunction will not disserve the public interest.” Holland

Am. Ins. Co., 777 F.2d at 997 (quoting, Canal Auth. v. Callaway, 489 F.2d 567, 572

(5th Cir. 1974)).

          B. Discussion

      Plaintiff’s motion for injunctive relief fails because he has failed to establish a

substantial likelihood that he will prevail on the merits. Under Louisiana law,

inmates convicted of sex offenses after August 15, 1999 are not eligible for diminution

                                           2
        Case 3:21-cv-00252-BAJ-SDJ        Document 3    08/19/21 Page 3 of 4




of their sentences. See LA. REV. STAT. ANN § 15:537(A) (“If a person is convicted

of . . .pornography involving juveniles . . . and is sentenced to imprisonment for a

stated number of years or months, the person shall not be eligible for diminution of

sentence for good behavior.”); LA. REV. STAT. ANN. § 15:571.3 (“The provisions of

Subparagraph (a) of this Paragraph shall be applicable to offenders . . . who are not

serving a sentence for the following offenses: . . . (i) a sex offense as defined in

R.S. 15:541.”). “It is well established . . . that a state court’s interpretation of its

statutes is binding on the federal courts unless a state law is inconsistent with the

federal Constitution.” 851 F. Supp. 2d 995, 1008 (E.D. La. 2012) (citations omitted).

The Plaintiff has made no such showing here.

       Because Defendant was convicted of a sex offense as defined by Louisiana

Revised Statutes § 15:541(24)(a) in 2015, he does not qualify, by statute, for

diminution of his sentence for good behavior. See LA. STAT. ANN. § 15:571.3(D)(2). As

such, he is unable to show a substantial likelihood that he will prevail on the merits

of his claim. The Motion must be denied.

III.   CONCLUSION

       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion (Doc. 2) is DENIED.




                                           3
        Case 3:21-cv-00252-BAJ-SDJ     Document 3    08/19/21 Page 4 of 4




      IT IS FURTHER ORDERED that this matter is REFERRED to the

Magistrate Judge for further proceedings.



                             Baton Rouge, Louisiana, this 19th day of August, 2021



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        4
